Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, 13/282,919; 13/732,647; and 13/860,774   fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the present application adds, in the abstract, the underlined language that the low pressure compressor hub that provides an engagement feature for engaging the bearing package, and adds, in claim 1, the underlined language that “said low spool includes a low pressure compressor hub providing an engagement feature for engaging said bearing package.” These underlined phrases invoke 35 U.S.C. 112, sixth paragraph, while none of the prior-filed applications, 13/282,919; 13/732,647; and 13/860,774 contain the underlined phrases, nor the invocation. Therefore, the priority date that the present application is entitled to is the filing date of March 31, 2020.   

This application repeats a substantial portion of these above prior applications, and adds the above disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior applications. Should applicant desire to claim the benefit of the filing date of the prior applications, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. 

Information Disclosure Statement
The information disclosure statements filed Mach 31, 2020, April 1, 2020, April 8, 2020, April 8, 2021, and March 22, 2022 have been considered, except in the instances of individual citations as indicated below.
The information disclosure statements (IDSs) fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
No copy of the Non-Patent Literature document number 37 to Gliebe, P.R., entitled “Ultra-high bypass engine aeroacoustic study” in the IDS dated March 31, 2020 has been provided.
No copy of the Non-Patent Literature document number 38 to Moxin, “How to save fuel in tomorrow’s engines” in the IDS dated March 31, 2020 has been provided.
 The information disclosure statements fail to comply with the provisions of 37 CFR 1.98(b) because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application. Each foreign patent or published foreign patent application must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the information being submitted was published. See MPEP § 707.05(e), for more information on data that should be used when citing publications and electronic documents. Pending U.S. applications that are being cited can be listed under the non-patent literature section or in a new section appropriately labeled.

The crossed-out Non-Patent Literature documents, where appropriate, in the IDSs, do not contain a month in addition to the year, and/or do not contain any date at all.

  The information referred to in the above crossed out references has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  

The references collectively listed on the Information Disclosure Statements are of a voluminous nature and these Information Disclosure Statements contain an excessively large number of references. These references have been considered in the same manner as other documents in Office search files while conducting a search of the prior art in a proper field of search. If applicants are aware of any references therein which are relevant, they may point out the specific portions thereof, which will be gladly be given additional review by the Patent Office.

Applicant should also note that the year date of the Non-Patent Literature document number 2 to Newton, F.C. of “Multiple Application Propfan Study” is 2986, in the IDS dated April 8, 2020, which is incorrect.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An engagement feature for engaging said bearing package” (claim 1, the last two lines).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 1, the fact that application 13/860,774 is now U.S. Patent number 10,605,167 should be mentioned.
In paragraph 1, the fact that applications 13/087,579 and 13/275,286 are abandoned, should be mentioned.
In paragraph 43, line 1, “Another exemplary embodiment a method of partially disassembling” is non-idiomatic.
In paragraph 44, line 2, “is” should be deleted.

Claim Objections
Claims 5, 22-28, and 30 are objected to because of the following informalities: Appropriate correction is required.
	In claim 5, line 1, “is” should be deleted.
	In claim 22, line 1, “is” should be deleted.
	In claim 30, line 1, “from” should be changed to -- front --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16 and 29, line 2, “a fan” is a double recitation of the fan in claims 1 and 21, respectively, causing confusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davis 8,366,385 and Davis 2012/0263578. The present application is a continuation-in part of Davis 8,366,385 and Davis 2012/0263578, and discloses identical subject matter in Davis 8,366,385 and Davis 2012/0263578. The added material of the present application which is referred to above under the “Priority” section, constitutes the continuation-in part. The priority date that the present application is entitled to is the filing date of March 31, 2020.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 16-19 (as far as claim 16 is definite and understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 in view of Sheridan 2010/0105516.  
McCune discloses a gas turbine engine 10 substantially as claimed, comprising: a fan 20 having unnumbered fan blades wherein the fan delivers airflow to a bypass duct near 39; a gearbox 22 defined along an engine axis A; a low spool 14 arranged aft of said gearbox and coupled to drive said gearbox: a front center body assembly FCBA defined around said engine axis; a support S supporting said gearbox relative to said front center body assembly; a bearing package BP mounted to said front center body assembly and said low spool; a front wall 78 mounted to said front center body assembly, said front wall removable from said front center body assembly to access said gearbox or said bearing package; and wherein said low spool includes a low pressure compressor hub H providing an engagement feature EF for engaging said bearing package (claim 1).
The front wall supports a bearing structure BS to support an output shaft 110 driven by said gearbox, and wherein said output shaft drives the fan (claim 16).
The gearbox and said bearing package engage a coupling shaft 102 (claim 17).
The front center body assembly provides a unitary component with a front center body section FCBS having a vane 36 arranged in an annular core path 39 and that at least partially defines an unnumbered core flow path through the gas turbine engine (claim 18).
The front center body assembly includes a front center body support FCBSUP and the front center body section that are integral with one another and said front center body section includes a vane 36 arranged in an annular core path 39 and that at least partially defines an unnumbered core flow path through the gas turbine engine (claim 19).
Note the annotated figures below.

    PNG
    media_image1.png
    937
    959
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1378
    937
    media_image2.png
    Greyscale

However, McCune does not disclose that the support is flexible (claim 1), does not explicitly disclose that the support is retained relative to said front center body assembly with a plurality of fasteners (claim 2), 

Sheridan 2010/0105516 shows a gas turbine engine 10 having a gearbox 16, a front center body 64, and a flexible support 74 supporting the gearbox relative to the front center body assembly, the flexible support retained relative to the front center body assembly with a plurality of fasteners 98, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to form the gas turbine engine of McCune 2009/0081039 such that the support is flexible, and such that the support is retained relative to said front center body assembly with a plurality of fasteners, as taught by Sheridan, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 and Sheridan 2010/0105516 as applied to claim 2 above.
The modified gas turbine engine of McCune 2009/0081039 shows all of the claimed subject matter except for the flexible support engages said front center body assembly with a splined connection.

Official Notice is taken that splined connections ae commonly used to attach two components to one another, for the purpose of providing a durable connection that aligns the attach two components to one another.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the gas turbine engine of McCune 2009/0081039 such that the flexible support engages said front center body assembly with a splined connection, for the purpose of providing a durable connection that aligns the flexible support and front center body assembly to one another.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 and Sheridan 2010/0105516 as applied to claim 1 above, and further in view of Walsh 5,622,438.
The modified gas turbine engine of McCune 2009/0081039 shows all of the claimed subject matter including and the bearing package includes a coupling shaft section 96 (claim 8), but does not show a seal package is located aft of said bearing package (claim 5), does not show  the seal package is mounted to said front center body assembly (claim 6), and does not show the seal package is mounted to said low pressure compressor hub (claim 7). 

Walsh shows a gas turbine engine having a seal package 60, 134 located aft of a bearing package 48, for the purpose of reducing leakage from the bearing package in an aft direction.  The seal package, including element 34, is mounted to a front center body support 90, 136, for the purpose of supporting the seal package.  
It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 such that it includes a seal package located aft of the bearing package, as taught by Walsh 5,622,438, for the purpose of reducing leakage from the bearing package.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to form the gas turbine engine of McCune 2009/0081039 such that the seal package is mounted to the front center body support, as taught by Walsh 5,622,438, for the purpose of supporting the seal package. It is noted that this modification results in the seal package being mounted to the low pressure compressor hub.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 and Sheridan 2010/0105516 and Walsh 5,622,438 as applied to claim 8 above, and further in view of Moniz 2007/0084185.
The modified gas turbine engine of McCune 2009/0081039 shows all of the claimed subject matter except for the gas turbine engine further comprises a coupling shaft interconnecting and splined to each of said gearbox and said coupling shaft section (claim 9), with the coupling shaft facilitates segregation of vibrations (claim 10).

Moniz shows a gas turbine engine 10 having a coupling shaft 112 interconnecting and splined to each of a gearbox 100 and a coupling shaft section 112, at splines 202 and 204, respectively, the coupling shaft inherently facilitating segregation of vibrations via the splines, for the purpose of allowing for a torque connection between the gearbox and the coupling shaft section, while maintain alignment therebetween.
It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 such that it includes a coupling shaft interconnecting and splined to each of said gearbox and said coupling shaft section, with the coupling shaft facilitates segregation of vibrations, as taught by Moniz, for the purpose of allowing for a torque connection between the gearbox and the coupling shaft section, while maintain alignment therebetween.

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 and Sheridan 2010/0105516 as applied to claim 1 above, and further in view of Sheridan 2008/0006018. 
The modified gas turbine engine of McCune shows all of the claimed  subject matter except for the front center body support including a flange which abuts a flange of the front wall (claim 13), except for fasteners which attach the flange of the front wall to the flange of the front center body support (claim 14), and except for the fasteners being accessible from a forward side of the gas turbine engine (claim 15).  

Sheridan 2008/0006018 (note the annotated figure below) shows a gas turbine engine having a front center body support C including an unnumbered flange which abuts a flange of a front wall B, with a fastener which attaches the flange of the front wall to the flange of the front center body support, with the fastener being accessible from a forward side of the gas turbine engine, for the purpose of allowing disassembling a front wall B from a front center body support C.


    PNG
    media_image3.png
    466
    521
    media_image3.png
    Greyscale


It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 such that the front center body support includes a flange which abuts a flange of the front wall, with a fastener which attaches the flange of the front wall to the flange of the front center body support, and with the fastener being accessible from a forward side of the gas turbine engine, as taught by Sheridan, for the purpose of allowing disassembling a front wall B from a front center body support C.  The recitation of there being plural fasteners is a duplication of a known part for a known function.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide plural fasteners as a duplication a known part for a known function, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 and Sheridan 2010/0105516 as applied to claim 1 above.
  The modified gas turbine engine of McCune 2009/0081039 shows all of the claimed subject matter except for the front center body support and the front center body section being welded to one another.

Official Notice is taken that welding is a common manner of fixing two components together, for the purpose of providing a strong, rigid connection.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 such that the front center body support and the front center body section are welded to one another, for the purpose of providing a strong, rigid connection.

Claims 21 and 29-30 (as far as claim 29 is definite and understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 in view of Sheridan 2010/0105516 and Moniz 2007/0084185 and Wilkinson 3,909,085.  
McCune discloses a gas turbine engine 10 substantially as claimed, comprising: a fan 20 having unnumbered fan blades wherein the fan delivers airflow to a bypass duct near 39; a gearbox 22 defined along an engine axis A; a low spool 14 arranged aft of said gearbox and coupled to drive said gearbox: a front center body assembly FCBA defined around said engine axis; a support S supporting said gearbox relative to said front center body assembly; a bearing package BP mounted to said front center body assembly and said low spool; a front wall 78 mounted to said front center body assembly, said front wall removable from said front center body assembly to access said gearbox or said bearing package; and wherein said low spool includes a low pressure compressor hub H providing an engagement feature EF for engaging said bearing package (claim 21).
The front wall supports a bearing structure BS to support an output shaft 110 driven by said gearbox, and wherein said output shaft drives the fan (claim 29).
The front center body assembly includes a front center body support FCBSUP that provides a unitary component with a front center body section FCBS having a vane 36 arranged in the annular core path and that at least partially defines the core flow path (claim 30).

However, McCune does not disclose that the support is flexible (claim 21), does not  disclose a coupling shaft interconnecting and splined to each of said gearbox and said coupling shaft section (claim 21), and does not disclose that the low spool low pressure compressor hub provides a spline for engaging said bearing package (claim 21).

Sheridan 2010/0105516 shows a gas turbine engine 10 having a gearbox 16, a front center body 64, and a flexible support 74 supporting the gearbox relative to the front center body assembly, the flexible support retained relative to the front center body assembly with a plurality of fasteners 98, for the purpose of supporting the gearbox while allowing for flexible movement.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to form the gas turbine engine of McCune 2009/0081039 such that the support is flexible, as taught by Sheridan, for the purpose of supporting the gearbox while allowing for flexible movement.

Moniz shows a gas turbine engine 10 having a coupling shaft 112 interconnecting and splined to each of a gearbox 100 and a coupling shaft section 112, at splines 202 and 204, respectively, for the purpose of allowing for a torque connection between the gearbox and the coupling shaft section, while maintain alignment therebetween.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 such that it includes a coupling shaft interconnecting and splined to each of said gearbox and said coupling shaft section, as taught by Moniz, for the purpose of allowing for a torque connection between the gearbox and the coupling shaft section, while maintain alignment therebetween.

Wilkinson shows a gas turbine engine 1 having a low spool 16 which forms a low pressure compressor hub adjacent 46 that provides a spline 46 for engaging a bearing package 32/44, for the purpose of allowing for relative axial movement of the low spool relative to the bearing package.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 such that that the low spool low pressure compressor hub provides a spline for engaging said bearing package, as taught by Wilkinson, for the purpose of allowing for relative axial movement of the low spool relative to the bearing package.

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 and Sheridan 2010/0105516 and Moniz 2007/0084185 and Wilkinson 3,909,085 as applied to claim 21 above, and further in view of Walsh 5,622,438.  
The modified gas turbine engine of McCune shows all of the claimed subject matter except for a seal package is located aft of said bearing package (claim 22), and does not show the seal package is mounted to said front center body assembly and to said low pressure compressor hub (claim 23). 

Walsh shows a gas turbine engine having a seal package 60, 134 located aft of a bearing package 48, for the purpose of reducing leakage from the bearing package in an aft direction.  The seal package, including element 34, is mounted to a front center body support 90, 136, for the purpose of supporting the seal package.  

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 such that it includes a seal package located aft of the bearing package, as taught by Walsh 5,622,438, for the purpose of reducing leakage from the bearing package. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to form the gas turbine engine of McCune 2009/0081039 such that the seal package is mounted to the front center body support, as taught by Walsh 5,622,438, for the purpose of supporting the seal package. It is noted that this modification results in the seal package being mounted to the low pressure compressor hub.

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCune 2009/0081039 and Sheridan 2010/0105516 and Moniz 2007/0084185 and Wilkinson 3,909,085 as applied to claim 21 above, and further in view of Walsh 5,622,438.  
The modified gas turbine engine of McCune shows all of the claimed subject matter except for the flexible support engages said front center body assembly with a splined connection (claim 24), and except for the support is retained relative to said front center body assembly with a plurality of fasteners (claim 25).

Official Notice is taken that splined connections ae commonly used to attach two components to one another, for the purpose of providing a durable connection that aligns the attach two components to one another.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the gas turbine engine of McCune 2009/0081039 such that the flexible support engages said front center body assembly with a splined connection, for the purpose of providing a durable connection that aligns the flexible support and front center body assembly to one another.

Sheridan 2010/0105516 shows a gas turbine engine 10 having a gearbox 16, a front center body 64, and a flexible support 74 supporting the gearbox relative to the front center body assembly, the flexible support retained relative to the front center body assembly with a plurality of fasteners 98, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. 

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of McCune 2009/0081039 that the support is retained relative to said front center body assembly with a plurality of fasteners, as taught by Sheridan, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. Concerning claim 26, the bearing package includes said coupling shaft section and said coupling shaft inherently facilitates segregation of vibrations via the splines.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 13, 14, 15, 16, 17, 18, and 19 (as far as claim 16 is definite and understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 3, 4, 5, 6, 7, 1, 9, and 10, respectively, of U.S. Patent No. 8,911,204 in view of claim 9 of U.S. Patent No. 8,366,385 and Sheridan 2010/0105516.

The above claims of U.S. Patent No. 8,911,204 claim substantially the same subject matter as the above claims of the instant application, but do not claim a fan having fan blades wherein the fan delivers airflow to a bypass duct (claim 1), do not claim a flexible support supporting said gearbox relative to said front center body assembly (claim 1), do not claim the flexible support is retained relative to said front center body assembly with a plurality of fasteners (claim 2), and do not claim the gearbox and said bearing package engage a coupling shaft (claim 17).

Claim 9 of U.S. Patent No. 8,366,385 claims a gas turbine engine having a gearbox which drives an output shaft which drives a fan, for the inherent purpose of allowing for the gearbox to provide output to drive a fan.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the gas turbine engine of the claim 1 of U.S. Patent No. 8,911,204 with a fan, as taught by claim 9 of U.S. Patent No. 8,366,385, for the inherent purpose of allowing for the gearbox to provide output to drive a fan.

Sheridan 2010/0105516 shows a gas turbine engine 10 having a fan 32 with fan blades 50 wherein the fan delivers airflow to a bypass duct between elements 42 and 44, for the purpose of producing thrust.
It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to provide the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 with the fan having fan blades wherein the fan delivers airflow to a bypass duct, as taught by Sheridan 2010/0105516, for the purpose of producing thrust.

Sheridan 2010/0105516 also shows the gas turbine engine 10 having a gearbox 16, a front center body 64, and a flexible support 74 supporting the gearbox relative to the front center body assembly, the flexible support retained relative to the front center body assembly with a plurality of fasteners 98, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. 

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 such that the support is flexible, and such that the support is retained relative to said front center body assembly with a plurality of fasteners, as taught by Sheridan, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. 

Concerning claim 17, Sheridan further teaches that the gearbox and a bearing package 66 engage a coupling shaft 46, for the purpose of allowing for rotating supporting the coupling shaft.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 such that the gearbox and said bearing package engage a coupling shaft, as taught by Sheridan, for the purpose of allowing for rotating supporting the coupling shaft.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,911,204 and claim 9 of U.S. Patent No. 8,366,385 and Sheridan 2010/0105516 as applied above. 

The modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 shows all of the claimed subject matter except for the flexible support engages said front center body assembly with a splined connection.

Official Notice is taken that splined connections ae commonly used to attach two components to one another, for the purpose of providing a durable connection that aligns the attach two components to one another.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 such that the flexible support engages said front center body assembly with a splined connection, for the purpose of providing a durable connection that aligns the flexible support and front center body assembly to one another.

Claims 7, 8, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,911,204 and claim 9 of U.S. Patent No. 8,366,385 and Sheridan 2010/0105516 as applied above, and further in view of claim 5 of  U.S. Patent No. 8,366,385.

The modified gas turbine engine of claim 3 of U.S. Patent No. 8,911,204 shows all of the claimed subject matter except for the seal package is mounted to the low pressure compressor hub.

Claim 5 of U.S. Patent No. 8,366,385 claims a gas turbine engine having a seal package mounted to a low pressure compressor hub, for the inherent purpose of preventing fluid leakage at the low pressure compressor hub.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 3 of U.S. Patent No. 8,911,204 such that the seal package is mounted to the low pressure compressor hub, as taught by claim 5 of U.S. Patent No. 8,366,385, for the purpose of preventing fluid leakage at the low pressure compressor hub. Concerning claim 10, the coupling shaft inherently facilitating segregation of vibrations via the splines.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,911,204 and claim 9 of U.S. Patent No. 8,366,385 and Sheridan 2010/0105516 as applied above, and further in view of claim 13 of  U.S. Patent No. 8,366,385.

The modified gas turbine engine of claim 10 of U.S. Patent No. 8,911,204 shows all of the claimed subject matter except for front center body assembly and said front center body section are welded to one another.

Claim 13 of U.S. Patent No. 8,366,385 claims a gas turbine engine having a front center body support and a front center body section that are welded to one another, for the inherent purpose of forming a secure connection between the front center body support and the front center body section.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 10 of U.S. Patent No. 8,911,204 such that the center body assembly and said front center body section are welded to one another, as taught by claim 13 of U.S. Patent No. 8,366,385, for the purpose of forming a secure connection between the front center body support and the front center body section.

Claims 21, 22, 23, 29, and 30 (as far as claim 30 is definite and understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 7, and 9, respectively, of U.S. Patent No, 8, 911,204 in view of claim 9 of U.S. Patent No. 8,366,385 and Sheridan 2010/0105516 and Moniz 2007/0084185.

The above claims of U.S. Patent No. 8,911,204 claim substantially the same subject matter as the above claims of the instant application, but do not claim a fan having fan blades wherein the fan delivers airflow to a bypass duct (claim 21), do not claim a flexible support supporting said gearbox relative to said front center body assembly (claim 21), and do not claim a coupling shaft interconnecting and splined to each of said gearbox and said coupling shaft section (claim 21).

Claim 9 of U.S. Patent No. 8,366,385 claims a gas turbine engine having a gearbox which drives an output shaft which drives a fan, for the inherent purpose of allowing for the gearbox to provide output to drive a fan.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the gas turbine engine of the claim 1 of U.S. Patent No. 8,911,204 with a fan, as taught by claim 9 of U.S. Patent No. 8,366,385, for the inherent purpose of allowing for the gearbox to provide output to drive a fan.

Sheridan 2010/0105516 shows a gas turbine engine 10 having a fan 32 with fan blades 50 wherein the fan delivers airflow to a bypass duct between elements 42 and 44, for the purpose of producing thrust.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to provide the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 with the fan having fan blades wherein the fan delivers airflow to a bypass duct, as taught by Sheridan 2010/0105516, for the purpose of producing thrust.

Sheridan 2010/0105516 also shows the gas turbine engine 10 having a gearbox 16, a front center body 64, and a flexible support 74 supporting the gearbox relative to the front center body assembly, the flexible support retained relative to the front center body assembly with a plurality of fasteners 98, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. 

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 such that the support is flexible, as taught by Sheridan, for the purpose of supporting the gearbox while allowing for flexible movement.

Moniz shows a gas turbine engine 10 having a coupling shaft 112 interconnecting and splined to each of a gearbox 100 and a coupling shaft section 112, at splines 202 and 204, respectively, for the purpose of allowing for a torque connection between the gearbox and the coupling shaft section, while maintain alignment therebetween.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 such that it includes a coupling shaft interconnecting and splined to each of said gearbox and said coupling shaft section, as taught by Moniz, for the purpose of allowing for a torque connection between the gearbox and the coupling shaft section, while maintain alignment therebetween.

Claims 24, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable all over claim 1 of U.S. Patent No, 8, 911,204 and claim 9 of U.S. Patent No. 8,366,385 and Sheridan 2010/0105516 and Moniz 2007/0084185 as applied above.
The modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 shows all of the claimed subject matter except for the flexible support engages said front center body assembly with a splined connection (claim 24), except for the flexible support is retained relative to said front center body assembly with a plurality of fasteners (claim 25), and except for the coupling shaft facilitating segregation of vibrations (claim 26).

Official Notice is taken that splined connections ae commonly used to attach two components to one another, for the purpose of providing a durable connection that aligns the attach two components to one another.

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 such that the flexible support engages said front center body assembly with a splined connection, for the purpose of providing a durable connection that aligns the flexible support and front center body assembly to one another.

Concerning claims 25-26, Sheridan also teaches that the flexible support is retained relative to the front center body assembly with a plurality of fasteners 98, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. 

It would have been further obvious at the time the invention was made to a person having ordinary skill in the art to form the modified gas turbine engine of claim 1 of U.S. Patent No. 8,911,204 such that the support is retained relative to said front center body assembly with a plurality of fasteners, as taught by Sheridan, for the purposes of supporting the gearbox while allowing for flexible movement, and retaining the flexible support to the front center body assembly. Concerning claim 26, the bearing package includes said coupling shaft section and said coupling shaft inherently facilitates segregation of vibrations via the splines.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayard is cited to show a bearing with a race splined to a shaft.
Tiernan, Jr. is cited to show a bearing with a race splined to a turbine shaft.
GB 926,947 show a bearing with a race carried by a low pressure compressor shaft. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745